              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00306-MR-WCM


DARLA WILKS,                     )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgement [Doc. 13] and the Defendant’s Motion for Summary

Judgement [Doc. 15].

I.    BACKGROUND

      On March 9, 2017, the Plaintiff, Darla Wilks (“Plaintiff”), filed an

application for disability and disability insurance benefits under Title II of the

Social Security Act (the “Act”) and an application for supplemental security

income under Title XVI of the Act, alleging in both applications an onset date

of October 12, 2016. [Transcript (“T.”) at 10]. The Plaintiff’s claims were

initially denied on June 8, 2017, and again denied upon reconsideration on

August 21, 2017. [Id.]. On the Plaintiff’s request, a hearing was held on April


        Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 1 of 17
2, 2019, before an Administrative Law Judge (“ALJ”). [Id.]. On June 20,

2019, the ALJ issued a written decision denying the Plaintiff benefits. [Id. at

7, 11].

      On August 29, 2019, the Appeals Council denied the Plaintiff’s request

for review thereby making the ALJ’s decision the final decision of the

Commissioner. [Id. at 1, 5]. The Plaintiff has exhausted all available

administrative remedies, and this case is now ripe for review pursuant to 42

U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990). “When reviewing a Social Security

Administration disability determination, a reviewing court must ‘uphold the

determination when an ALJ has applied correct legal standards and the

ALJ’s factual findings are supported by substantial evidence.’” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (quoting Bird v. Comm’r, 699 F.3d

337, 340 (4th Cir. 2012)). “Substantial evidence is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.”

                                       2
          Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 2 of 17
Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal quotation

marks omitted). Substantial evidence "consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Pearson, 810 F.3d at

207 (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not

undertake to reweigh conflicting evidence, make credibility determinations,

or substitute [its] judgment for that of the ALJ.” Johnson, 434 F.3d at 653

(internal quotation marks and alteration omitted). Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review for

substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted). “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017

                                      3
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 3 of 17
WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations set

out a detailed five-step process for reviewing applications for disability. 20

C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015). “If an applicant’s claim fails at any step of the process, the ALJ need

not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200, 1203

(4th Cir. 1995) (citation omitted). The burden is on the claimant to make the

requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

                                        4
        Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 4 of 17
does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling (“SSR”) 96-

8p; 20 C.F.R. §§ 404.1546(c), 404.943(c), 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv); Mascio, 780 F.3d at 635. Otherwise, the case progresses

to the fifth step where the burden shifts to the Commissioner. At step five,

                                       5
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 5 of 17
the Commissioner must establish that, given the claimant’s age, education,

work experience, and RFC, the claimant can perform alternative work which

exists in substantial numbers in the national economy. 20 C.F.R. §

416.920(a)(4)(v); Mascio, 780 F.3d at 635; Hines v. Barnhart, 453 F.3d 559,

567 (4th Cir. 2006). “The Commissioner typically offers this evidence through

the testimony of a vocational expert responding to a hypothetical that

incorporates the claimant’s limitations.” Mascio, 780 F.3d at 635. If the

Commissioner succeeds in shouldering his burden at step five, the claimant

is not disabled and the application for benefits must be denied. Id. Otherwise,

the claimant is entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff has not engaged in

substantial gainful activity since October 12, 2016, the alleged onset date,

and that the Plaintiff meets the insured status requirements through

December 31, 2021. [T. at 13]. At step two, the ALJ found that the Plaintiff

has the following severe impairments: “degenerative disk disease with

sciatica and piriformis syndrome; fibromyalgia/chronic pain syndrome; right

shoulder arthrosis and tendinosis; bilateral carpal tunnel syndrome; right

wrist radial styloid tenosynovitis/De Quervains’s tenosynovitis; migraine

headaches; adjustment disorder; major depressive disorder; anxiety

                                        6
        Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 6 of 17
disorder; and post-traumatic stress disorder.” [Id.]. At step three, the ALJ

determined that the Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the Listings. [Id. at 14]. The ALJ

then determined that the Plaintiff, notwithstanding her impairments, had the

RFC:

       [T]o perform light work as defined in 20 CFR 404.1567(b) and
       416.967(b) except she can perform only occasional climbing of
       ramps and stairs; and no climbing of ladders, ropes, and
       scaffolds. In addition, the [Plaintiff] can perform frequent
       balancing; occasional stooping, kneeling, crouching, and
       crawling; frequent but not continuous fingering bilaterally;
       frequent but not continuous handling with the right upper
       extremity; and occasional overhead reaching with the right upper
       extremity. The [Plaintiff] can tolerate only occasional exposure to
       extreme cold, wetness, and high levels of humidity; and she can
       tolerate occasional exposure to workplace hazards such as
       dangerous moving machinery and unprotected heights. The
       [Plaintiff] can (on a sustained basis) understand, remember, and
       carry out simple, repetitive instructions; use judgment in making
       simple work-related decisions; respond appropriately to
       supervision, coworkers, and usual work situations in work
       environments and when performing tasks requiring only
       occasional and superficial interaction with the public and
       occasional interaction with coworkers and supervisors; and can
       deal with changes in a routine work setting.

[Id. at 16].

       At step four, the ALJ identified the Plaintiff’s past relevant work as a

rural carrier deliverer, server, and bartender. [Id. 22]. The ALJ determined,

however, that the Plaintiff “is unable to perform any past relevant work.” [Id.].

At step five the ALJ concluded, based on the testimony of the vocational
                                       7
        Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 7 of 17
expert (“VE”), that based on the Plaintiff’s age, education, work experience,

and RFC, the Plaintiff is able to perform other jobs existing in significant

numbers in the national economy, including inspector and hand packager,

small parts assembler, and electronics worker. [Id. at 24-25]. The ALJ

therefore concluded that the Plaintiff was not “disabled” as defined by the Act

from October 16, 2016, the alleged onset date, through June 17, 2019, the

date of the decision. [Id. at 25].

V.    DISCUSSION1

      A.    Post-Hearing Objections

      One day after the hearing concluded, the Plaintiff submitted to the ALJ

a Memorandum of Law and Objections to the Vocational Witness’ Testimony

(“post-hearing objections”) in which she presented specific objections to the

testimony of the VE and included “rebuttal evidence.” [Doc. 14 at 4; T. at

334-36]. The Plaintiff’s assignment of error states that she has a

“constitutional and statutory right to have [her] objections ruled upon and

rebuttal evidence discussed,” [Doc. 14 at 4], even though they were not

presented at the hearing. The Plaintiff argues that because the ALJ only

“generally overruled” her post-hearing objections that the case must be


1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.

                                        8
        Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 8 of 17
remanded because the ALJ did not fulfill his step five burden. [Id. at 7, 13-

14].

       The Fourth Circuit has not yet “specifically addressed whether the ALJ

must rule on all post-hearing objections, but district courts within this circuit

have consistently held that ALJs need not address such objections.” Revere

v. Berryhill, No. 3:17-cv-774-DJN, 2019 WL 99303, at *4 (E.D. Va. Jan. 3,

2019) (citations omitted); see also Looney v. Berryhill, No. 3:17-cv-450-DJN,

2018 U.S. Dis. LEXIS 135653, at *33 (E.D. Va. Aug. 9, 2018) (“The Fourth

Circuit has not yet addressed this specific issue regarding the waiver of post-

hearing objections.”). As long as there is “substantial evidence” supporting

the ALJ’s step five determination, the ALJ “was not required to explain why

he overruled Claimant’s objections.” Kelly v. Saul, No. 4:19-cv-153-RJ, 2019

WL 3544071, at *5 (E.D.N.C. Aug. 1, 2019). The Plaintiff had the opportunity

to raise these objections during the hearing and did not do so, therefore, the

objections are waived and not cognizable on appeal.

       B.   ORS and O*NET

       Notwithstanding the Court’s determination that the Plaintiff’s post-

hearing objections have been waived, the Court will adress the Plaintiff’s

assignment of error regarding the ALJ not considering the “rebuttal”

information contained in the post-hearing objections referencing information

                                       9
        Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 9 of 17
from the Occupational Requirements Survey2 (“ORS”) and the Occupational

Information Network (“O*NET”). [T. at 334-35]. The ORS is an occupational

survey conducted by the Bureau of Labor Statistics being used to “develop[]

a new Occupational Information System (OIS),” which is not yet completed.3

O*NET is a job placement tool but which has been found by the Social

Security Administration as not helpful in the “disability adjudication process”

because “it does not describe the physical requirements of occupations at

the level of detail needed for claims adjudication.”4 In the Plaintiff’s post-

hearing objections, the Plaintiff objected to the VE’s testimony as it was

inconsistent with the ORS and O*NET data on certain requirements for jobs

in the national economy.

      Under the fifth step, the ALJ must determine that, given the Plaintiff’s

age, education, work experience, and RFC, the plaintiff can perform work

which exists in substantial numbers in the national economy. Mascio, 780

F.3d at 635. In order to determine whether there is sufficient other work in



2 The Plaintiff referenced the Occupational Requirements System, but it appears the
Plaintiff meant to reference the Occupational Requirements Survey.

3 U.S. Bureau of Labor Statistics, Occupational Requirements Survey ORS: Why It
Matters, bls.gov, https://www.bls.gov/ors/images/why-matters.jpg (last visited Aug. 31,
2020).

4  Social Security Administration, Disability Research: OIS Project FAQs, SSA.gov
https://www.ssa.gov/disabilityresearch/ois_project_faqs.html (last visited Aug. 31. 2020).
                                           10
        Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 10 of 17
the national economy, the ALJ relies “primarily” on the Dictionary of

Occupational Titles (“DOT”) and VE testimony. Pearson, 810 F.3d at 208.

The Fourth Circuit has held that in addition to the ALJ’s duty to ask the VE if

there are any conflicts between the VE’s testimony and the DOT, the ALJ

“independently must identify conflicts between the expert’s testimony and the

[DOT].” Id. at 208-09.

      The Plaintiff states that “[i]t is a well-known fact” that the DOT is out of

date and is “no longer being relied upon.” [Doc. 14 at 8]. The Plaintiff argues

that because the DOT is no longer updated, the ALJ should have considered

the job descriptions in ORS and O*NET referenced in her post-hearing

objections in determining if there were jobs available in the national

economy. [Id. at 8-11]. However, while the DOT still appears on the list of

publications for which the ALJ can “take administrative notice of reliable job

information;” neither the O*NET nor the ORS does. 20 C.F.R § 404.1566(d).

Therefore, as DOT is explicitly mentioned as a reliable source, the ALJ

committed no error in relying on it in making his determination.

      District courts in the Fourth Circuit have “consistently rejected

claimants’ reliance on O*Net as the basis for a conflict between VE’s

testimony and the DOT.” Wilson v. Berryhill, No. 1:17-cv-246-FWD, 2018 WL

3127467, at *4 (W.D.N.C. June 26, 2018) (collecting cases); Gaston v.

                                       11
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 11 of 17
Berryhill, No. 1:17-cv-182-RJC, 2018 WL 3873593, at *3 (W.D.N.C. Aug. 15,

2018) (stating district courts have “repeatedly rejected claims that an ALJ

must resolve any apparent conflicts between VE testimony and publications

other than the DOT”). Thus, because the ALJ is not required to reference or

to address potential conflicts between VE testimony and O*NET or any

similar publications, and because the ALJ need not specially rule on any

post-hearing objections, this Court finds no error on the part of the ALJ in not

specially addressing the conflicts between the VE testimony and the

Plaintiff’s evidence regarding O*NET and ORS raised in the Plaintiff’s post-

hearing objections.

      C.    Denial of a Supplemental Hearing

      The Plaintiff also objects to the denial of a supplemental hearing on the

basis that the Plaintiff did not have an adequate opportunity to cross-examine

the VE. The Plaintiff argues that a supplemental hearing was necessary to

address the alleged discrepancies between the VE’s testimony and the

issues raised in the post-hearing objections. [See Doc. 14 at 19-20]. The

Plaintiff argues she has a right to a supplemental hearing as a matter of due

process and under the Hearings, Appeals, and Litigation Law Manual

(“HALLEX”) I-2-6-80.




                                      12
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 12 of 17
      i.    Due Process Concerns

      The Plaintiff argues her “constitutional and statutory right to cross-

examine witnesses, present evidence and confront evidence against her”

was somehow violated by not getting an adequate opportunity to cross-

examine the VE by not being afforded a supplemental hearing. [Id. at 4].

      All plaintiffs have a right to procedural due process at hearings

concerning disability in front of ALJs. See Perales, 402 U.S. 389 at 401-02.

The due process right includes the right to cross-examine the witnesses. See

Haddock v. Apfel, 196 F.3d 1084, 1090 (10th Cir. 199). As discussed above,

courts in this circuit have generally concluded that the plaintiff must object to

evidence or testimony during the hearing or risk waiving the issue. See

Revere, No. 3:17-cv-774-DJN, 2019 WL 99303, at *4 (citing cases); Kelly,

No. 4:19-cv-153-RJ, 2019 WL 3544071, at *5; See also Wilkins v. Barnhart,

69 F. App'x 775, 782 (7th Cir. 2003).

      The Plaintiff argues that although she had the opportunity and did in

fact cross-examine the VE, it would be “impractical and unfair” to require that

the claimant “raise every issue she has with a vocational expert’s testimony

during the hearing itself.” [Doc. 14 at 15]. However, the Plaintiff, not the VE

or the ALJ brought up the issue of ORS and O*NET for the first time after the

                                        13
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 13 of 17
hearing. If the Plaintiff planned on relying on ORS or O*NET information she

had the opportunity to cross-examine the VE during the hearing, and should

have done so. As the Plaintiff did not object to the testimony during the

hearing or attempt to cross-examine the VE about this information at that

time, this issue has been waived.

      ii.   HALLEX

      HALLEX is the Agency’s manual for conducting the Social Security

hearings. The rule regarding supplemental hearings states that a

supplemental hearing is appropriate in circumstances in which adverse

testimony or documentary evidence takes the plaintiff by surprise and is

evidence that the plaintiff could “not reasonably have anticipated.” HALLEX,

I-2-6-80. The Plaintiff states that in the disability determination hearings “it is

literally impossible to anticipate what the actual content of the [VE] testimony

will be” which results in all VE testimony being essentially “surprise

testimony.” [Id. at 17].

      HALLEX is not binding on the Agency. See Reep v. Berryhill, No. 3:17-

cv-571-MOC, 2018 WL 3747285, at *7 (W.D.N.C. Aug. 6, 2018); Rogers v.

Berryhill, No. 5:17-cv-27, 2018 WL 1308952, at *4 (W.D.N.C. Mar. 13, 2018)

(“In the Fourth Circuit, the persuasive authority among the District Courts

hold that HALLEX lacks force of law.”); see also Bordes v. Comm’r of Soc.

                                        14
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 14 of 17
Sec., 235 Fed. App’x 853, 859 (3rd Cir. 2007); Roberts v. Comm’r of the

SSA, 644 F.3d 931, 933 (9th Cir. 2011) (stating that HALLEX is not binding

on the Agency).

      Furthermore, even if HALLEX were binding law, it is not clear that the

ALJ failed to follow the requirements in this case. The ALJ found that there

“is no indication the [VE]’s testimony was a surprise or the representative

was unprepared.” [T. at 24]. The Plaintiff had an opportunity to object during

the hearing or to ask during the hearing for an extension in which to address

the “surprise testimony” but she did not do so. See Rogers, No. 5:17-cv-27,

2018 WL 1308952, at *4 (remanding because Plaintiff requested additional

time to present evidence on two occasions which the Commissioner

ignored).

      The Court finds Plaintiff’s argument to be curious. Plaintiff argues, in

substance, that all VE testimony is “surprise testimony” because a plaintiff’s

attorney does not know how the underlying evidence will come out and what

questions the ALJ will then ask the VE. Therefore, Plaintiff implies that these

ALJ hearings should be bifurcated so that a plaintiff’s counsel can have an

opportunity to prepare for a resumption of proceedings some days (or weeks)

later when the cross examination of the VE will take place. This is not how

contested hearings work at any level in our justice system, and due process

                                      15
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 15 of 17
does not dictate such. Plaintiff’s reliance on the oral arguments before the

Supreme Court in Biestek v. Berryhill, 139 S.Ct. 1148 (2019), [Doc. 14 at 17],

is misplaced. That argument pertained to what materials the VE would need

to bring to the hearing, particularly where the VE and ALJ will be having many

hearings in a single day. Neither the holding of that case nor the argument

cited indicate in any way that a claimant’s attorney need not be prepared to

cross examine the VE at the hearing.

      For these reasons, this assignment if error is overruled.

      D.    Document Preparer

      The Plaintiff next argues that the position of “document preparer,

microfilming” does not comply with the ALJ’s RFC for “simple work” under

either the DOT or under O*NET. [Doc. 14 at 12]. Plaintiff’s argument,

however, is immaterial as the ALJ did not rely on the job of “document

preparer, microfilming” in finding that there were jobs available in the national

economy that the Plaintiff could perform. [T. at 24-25]. The job of “document

preparer, microfilming” was identified by the VE in reference to an alternative

RFC limiting the hypothetical induvial to “sedentary work.” [Id. at 86]. Instead,

the ALJ ultimately concluded that the Plaintiff was limited to “light work” and

with the Plaintiff’s RFC the Plaintiff could perform the jobs of “inspector and

hand packager,” “small parts assembler,” and “electronics worker.” [Id. at 16,

                                       16
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 16 of 17
24-25]. Therefore, as the ALJ did not rely on the job of “document preparer,

microfilming” in making the disability determination, this assignment of error

is overruled.

VI.   CONCLUSION

      The Plaintiff’s arguments for reversal of the ALJ’s decision are all

denied as without merit. The Court find that the ALJ did not err in relying on

the VE’s testimony to fulfill his “step five” burden.

                                     ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 13] is DENIED, and that the Defendant’s Motion

for Summary Judgement [Doc. 15] is GRANTED. Pursuant to the power of

this Court to enter judgment affirming, modifying or reversing the decision of

the Commissioner under Sentence Four of 42 U.S.C § 405(g), the decision

of the Commissioner is AFFIRMED and the case is hereby DISMISSED.

      IT IS SO ORDERED.

                                Signed: September 2, 2020




                                         17
       Case 1:19-cv-00306-MR Document 18 Filed 09/02/20 Page 17 of 17
